Exhibit 99.1 LONG TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT This Long Term Incentive Restricted Stock Unit Agreement (this Agreement) is made and entered into as of the Grant Date indicated below pursuant to the terms of the 2007 Long Term Incentive Plan (the Plan) of Umpqua Holding Corporation (the Company) by and between the Company and the person named below as the Participant. The Participant Total Target Number of Restricted Stock Units (Target Units) Maximum Number of Restricted Stock Units Grant Date Settlement Date Performance Vesting March , 2009 February 15, 2012 See Exhibit A The Company hereby awards to the Participant and the Participant accepts the right to receive shares of the Companys Common Stock (Stock) on the Settlement Date, or such earlier date as provided herein, to the extent Units are vested in accordance with the terms hereof. This Award (Award) is being made as part of the Participants compensation package without the payment of any consideration other than the Participants services as an employee. The terms and conditions of this Award are set forth on the following pages of this Agreement subject to the terms and conditions of the Plan. UMPQUA HOLDINGS CORPORATION By: William Lansing, Compensation Committee Chair PARTICIPANT: Page 1 of 11 Long Term Incentive Restricted Stock Unit Agreement Long Term Incentive Restricted Stock Unit Award Terms and Conditions 1. Definitions Unless otherwise defined herein, capitalized terms used in this Agreement have the meanings set forth in the Plan. 1.1.  Agreement  has the meaning given on page 1 hereof. 1.2.  Award  means this Long Term Incentive Restricted Stock Unit Award. 1.3.  Base Year  means the fiscal year ending on December 31, 2008. 1.4.  Cause  means the definition of Cause given in any employment agreement the Participant has with the Company or a Subsidiary, or if no such definition exists, the occurrence of any one or more of the following: (a) Dishonest or fraudulent conduct by Participant with respect to the performance of Participants duties with the Company; (b) Conduct by Participant that materially discredits the Company or any of its subsidiaries or is materially detrimental to the reputation of the Company or any of its Subsidiaries, including but not limited to conviction or a plea of nolo contendere of Participant of a felony or crime involving moral turpitude; (c) Participants willful misconduct or gross negligence in performance of Participants duties, including but not limited to Participants refusal to comply in any material respect with the legal directives of the Board, if such misconduct or negligence has not been remedied or is not being remedied to the Boards reasonable satisfaction within thirty (30) days after written notice, including a detailed description of the misconduct or negligence, has been delivered by the Board to Participant; (d) An order or directive from a state or federal banking regulatory agency requesting or requiring removal of Participant or a finding by any such agency that Participants performance threatens the safety or soundness of the Company or any Subsidiary; or (e) Material breach of Participants fiduciary duties to the Company if such breach has not been remedied or is not being remedied to the Boards reasonable satisfaction within thirty (30) days after written notice, including a detailed description of the breach, has been delivered by the Board to the Participant. 1.5. Code  has the meaning given in the Plan. 1.6. Company  means Umpqua Holdings Corporation. 1.7. Disability  means (i) Participant is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; or (ii) Participant is, by reason of any medically determinable physical or mental impairment that can be expected to result in Page 2 of 11 Long Term Incentive Restricted Stock Unit Agreement death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering Umpqua employees. The Committees determination of the existence of an individuals disability will be effective when communicated in writing to the Participant and will be conclusive on all of the parties. 1.8. 
